t c memo united_states tax_court marc vianello and michelle mullarkey vianello petitioners v commissioner of internal revenue respondent docket no filed date john a beam iii and j matthew sharp for petitioners dennis r onnen for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure and penalties under sec_6662 of dollar_figure and dollar_figure for and respectively the issues for decision are 1unless otherwise indicated section references are to the continued whether mr vianello petitioner was in the trade_or_business_of_farming whether petitioner was in the trade_or_business of acquiring loans whether a debt for which a bad_debt deduction was claimed in became worthless in that year and whether petitioners are liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time they filed their petition petitioners resided in kansas notice_of_deficiency and procedural background on date respondent issued a notice_of_deficiency to petitioners determining deficiencies for and years at issue of dollar_figure and dollar_figure respectively respondent also determined penalties under sec_6662 for and of dollar_figure and dollar_figure respectively the dispute arises over the disallowance of petitioners’ farm_losses for and of dollar_figure and dollar_figure respectively business_expense loan continued internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 2petitioners’ joint form 1040x amended u s individual_income_tax_return was filed on date petitioners’ joint form_1040 u s individual_income_tax_return was filed on date acquisition losses for and of dollar_figure and dollar_figure respectively and a dollar_figure bad_debt deduction for personal background both mr and ms vianello are certified public accountants c p a s in petitioner formed vianello leonard l l c vianello leonard a two-member accounting firm that dissolved in petitioner specializes in forensic accounting and was heavily involved in the business of forensic consulting during the years at issue billing hours in and big_number hours in ms vianello specializes in taxation and prepared petitioners’ federal_income_tax returns for the years at issue ms vianello has been a cpa since and started her own practice years ago conflicts with the duponts as a member of vianello leonard petitioner was hired by robert j dupont mr dupont to serve as an expert witness mr dupont refused to pay the dollar_figure he owed for petitioner’s services leading vianello leonard to sue and obtain a judgment against him that was later transferred to petitioner mr dupont’s nonpayment was the first dispute in a series of conflicts between petitioner and the duponts that form the factual basis for the action at hand although the duponts ultimately satisfied the vianello leonard judgment in petitioner wanted to put mr dupont out of business because he was a crook to that end in date petitioner purchased another judgment dean judgment against the duponts from a third party and executed on it by forcing a sheriff’s sale of the duponts’ residence and land pincite7 mahogany lane mahogany lane property on date using the marc vianello revocable_trust trust petitioner won the bid on the mahogany lane property and subsequently filed an action against the duponts for unlawful detainer and other relief on account of the duponts’ frustration of petitioner’s attempts to take possession of the property the mahogany lane property was subject_to a deed_of_trust with a principal balance of dollar_figure in favor of bank of america evidenced by a promissory note note executed by mr and mrs dupont after petitioner’s winning bid on the mahogany lane property and subsequent receipt of the sheriff’s deed bank of america accelerated the indebtedness demanding payment in full in date petitioner formed land purchase of jasper county l l c jasper llc a single-member llc funded with money derived from a mortgage secured_by petitioner’s residence and cash on date petitioner used jasper llc to acquire the accelerated promissory note from bank of america for the unpaid principal balance of the note plus accrued interest totaling dollar_figure petitioner believed that without a separate_entity to hold the collateral state law would cause the legal_title in the mortgage to merge into the equitable_title he held through the sheriff’s deed essentially relieving mr dupont of liability under the promissory note intent on collecting from the duponts’ other assets jasper llc made a demand for payment and brought a collection action against the duponts for breach of the note shortly after acquiring it on date despite the loss of the mahogany lane property the duponts continued to own guest homes for the mentally impaired and were also receiving payments from a second deed_of_trust on a commercial building they had sold on date shortly after jasper llc purchased the note from bank of america the duponts formed a sec_501 corporation joplin river of life ministries inc jrol sometime thereafter the duponts transferred five of the guest homes to jrol and leased to jrol the remaining five guest homes for dollar_figure per month during this time the duponts also received an early discounted lump-sum payoff of a second deed_of_trust from the buyer of the commercial building on date a final judgment was entered in favor of jasper llc against the duponts requiring them to pay dollar_figure including attorney’s fees of dollar_figure and expenses 3mr dupont was one of the two incorporators and the duponts were two of the initial six directors however petitioners believed that the duponts’ transfer of the guest homes to jrol and the lump-sum payoff of the commercial building loan they had negotiated in combination with mr dupont’s imprisonment for medicare fraud with a projected release date of date reduced the value of the duponts’ remaining collectible assets thus petitioners claimed a bad_debt deduction for of dollar_figure shortly after receiving the favorable judgment farming activities the mahogany lane property consisted of acres of higher ground containing pastures woodlands and the duponts’ residence and river-bottom acres planted in soybeans by charles honey mr honey pursuant to an oral agreement with mr dupont under the agreement mr honey was to deduct the cost of chemicals and fertilizer from the total sale proceeds of the soybeans and pay mr dupont one-third of the net_proceeds of the sale during the years at issue petitioner resided miles from the property and had never met mr honey in person on date petitioner contacted mr honey by phone and they orally agreed to continue the same arrangement with respect to a soybean crop in under the same terms that mr honey had had with mr dupont mr honey paid expenses with respect to the and soybean crops on the property including the cost of seeds and provided the equipment and labor with some assistance from his grandson mr honey made all of the decisions with respect to the crop including what crop to plant when to plant what equipment to use when to spray for weeds when to harvest and when and where to sell the soybeans after harvesting the soybean crops in and mr honey marked petitioner’s name on the scale tickets to identify the origin of the crops sold the crops and paid petitioner dollar_figure and dollar_figure for and respectively the payments consisted of one-third of the net_proceeds after deducting the cost of chemicals to kill weeds and grass petitioner’s farm-related activities for consisted of having mr haskell his tenant who rented the pastureland and barn mow the nearby pastures and tend the fences petitioner also consulted with soil and horticultural experts who advised him to change from soybeans to bermuda grass on the river-bottom acres unbeknownst to petitioner while harvesting the date soybean crop mr honey had planted wheat on the property under the assumption that the oral agreement he had with petitioner carried over into a dispute arose between mr honey and petitioner with respect to whether mr honey had authority to plant the wheat which led to a date letter from petitioner demanding mr honey stay off the property petitioner subsequently chained the gate to the property and filed a suit against mr honey that was pending at the time of trial of the instant case the wheat crop was never harvested in date after learning of the wheat mr honey planted in date petitioner entered into a contract with joe mccoy mr mccoy to plant bermuda grass on the river-bottom property in but the planting did not occur in date petitioner also contacted dennis elbrader mr elbrader about planting bermuda grass on the river-bottom property in mr elbrader determined that because of the property’s wet condition the weeds and the weather it was unlikely that he could plant bermuda grass in petitioner did not tend to mr honey’s wheat crops plant any crops on the mahogany lane property in or report any income on schedule f profit or loss from farming for the year petitioner eventually had the wheat plowed under in the spring of shortly before the first planting of bermuda grass in date petitioner purchased two tractors in and another tractor and hay equipment on date petitioner also purchased an additional acres from a neighbor for bermuda grass cultivation in date loan acquisition and collection activities in date after receiving the dollar_figure judgment on the note acquired from bank of america jasper llc and petitioner began negotiations with the duponts in a letter dated date petitioner’s attorney contacted the attorney for the duponts to determine their interest in setting up a payment schedule in similar correspondence on date petitioner’s attorney confirmed petitioner’s interest in collecting via payments and requested a payment schedule the duponts’ attorney responded on date stating that mr dupont suffered some heart trouble in date no more than weeks of recovery were anticipated in the light of the circumstances petitioner’s attorney advised him that further collection efforts would be futile nevertheless during petitioner and jasper llc began efforts to collect on the judgment against the duponts jasper llc issued three garnishment summonses to reach amounts owed by jrol the lessee of five of the guest homes to the duponts the summonses resulted in payments of dollar_figure to jasper llc at the time of the garnishments petitioner did not know that the duponts had retained ownership of any guest homes in date jasper llc’s garnishment summons upon u s bank resulted in a payment of dollar_figure the duponts owned a personal_residence purchased after losing the mahogany lane property on date petitioner authorized his attorney to initiate a levy on the personal_residence of the duponts despite the existence of a first mortgage a tax_lien and a restitution lien of dollar_figure in favor of the federal government arising out of mr dupont’s conviction for medicare fraud on date the duponts filed a chapter bankruptcy petition day before the scheduled sheriff’s sale of their residence jasper llc filed a motion for relief from the automatic_stay or in the alternative adequate protection on date the bankruptcy court granted petitioner’s motion on date and the duponts subsequently filed a motion to dismiss their bankruptcy case on date that was granted on date during the duponts’ bankruptcy proceeding petitioners learned that the duponts were still the owners of five of the guest homes operated by jrol and that jrol had failed to report lease payments owed to the duponts in the earlier garnishment actions once jrol’s intentional misrepresentation came to light missouri state law permitted jasper llc to obtain a judgment against jrol on date for the amounts jrol paid to the duponts ie dollar_figure plus attorney’s fees of dollar_figure on date petitioner’s attorney sent a letter to mr dupont with an attached agreement to pay judgment and suspend collection and release of garnishment agreement the agreement covered both the final judgment obtained by jasper llc against 4these liens also covered the five guest homes the duponts retained the duponts on date on the promissory note acquired from bank of america and the judgment obtained by jasper llc against jrol in date the parties entered into the agreement and the duponts made all scheduled payments in totaling dollar_figure ie dollar_figure of attorney’s fees accrued after date and dollar_figure of interest accrued on the judgment which petitioners reported in schedule c profit or loss from business of their form_1040 the duponts made payments for the first months of totaling dollar_figure composed entirely of interest on the outstanding judgments as reflected in schedule c of petitioners’ form_1040 jasper llc recovered dollar_figure on the final judgment it obtained against the duponts consisting of dollar_figure received from garnishments in dollar_figure in payments received in representing attorney’s fees and interest and dollar_figure in interest received in the payments made in and did not represent recovery_of the dollar_figure principal_amount but simply attorney’s fees incurred by jasper llc and interest on the judgment these payments continued until date when a fire at jrol caused the death of people mr dupont was again indicted for fraud and the payments to petitioners ceased accuracy-related_penalties ms vianello prepared petitioners’ and income_tax returns before claiming the farm_losses reported on schedule f ms vianello used internal_revenue_service irs publication farmer’s tax guide as the basis for conducting an interview with petitioner to conclude that he materially participated in the farm trade_or_business in preparing schedule c ms vianello interviewed petitioner and determined that jasper llc was engaged in the trade_or_business of acquiring and collecting the duponts’ debts i trade_or_business_of_farming opinion respondent determined that petitioner was not in the trade_or_business_of_farming in and and thus could not claim his depreciation and expenses as schedule f deductions petitioner argues he was in the trade_or_business_of_farming since he purchased a farm and shared in its production with mr honey petitioner further cites his involvement in major management decisions and his risk of loss in the activity as factors indicative of a trade_or_business deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd 540_f2d_821 5th cir under sec_162 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business although the term trade_or_business is not precisely defined in sec_162 or the regulations promulgated thereunder it is well established that in order for an activity to be considered a taxpayer’s trade_or_business for purposes relevant here the activity must be conducted with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 645_f2d_618 8th cir affg tcmemo_1980_62 in addition the taxpayer’s business operations must have actually commenced 75_tc_424 affd without published opinion 691_f2d_490 3d cir a trade_or_business_of_farming in petitioner argues that he was in the trade_or_business_of_farming because he claims he was involved in major farm management decisions provided and maintained fences road access and security and discussed row crop alternatives cockleburs and bermuda grass planting with mr honey in further support of his involvement in petitioner argues that he purchased a farm and continued the agreement with mr honey whereby each shared in the farm’s proceeds with petitioner treating it as income from the production of crops as proof of the arrangement petitioner cites smith v mcnew s w 2d mo ct app which distinguishes a tenant’s interest from that of a cropper and offers a letter from the u s department of agriculture usda that states mr honey and petitioner’s revocable_trust were producers and were actively engaged in farming despite petitioner’s claimed involvement mr honey paid all expenses with respect to the soybean crop including the costs of seeds and pesticides and provided the equipment and labor mr honey also made all decisions with respect to the crop including what crop to plant when to plant it what equipment to use when to spray for weeds when to harvest and when and where to sell the soybeans moreover the usda determination that mr honey and petitioner’s revocable_trust were actively engaged in farming and were coproducers for usda purposes has no bearing on whether petitioner was engaged in such a trade_or_business for purposes of sec_162 nor does it permit petitioner to impute mr honey’s farming activities to himself for such purposes it is clear to us that different criteria are taken into account by the usda in making such determinations see 41_tc_840 hasbrouck v commissioner tcmemo_1998_ affd without published opinion 189_f3d_473 9th cir as further evidence of the existence of a trade_or_business petitioners claim they had a risk of loss with regard to the crops since an unsuccessful harvest would decrease the income from the property and leave petitioners responsible for reimbursing mr honey for his one-third share of the cost of the chemicals however it does not seem clear from the facts that petitioners were responsible for any costs of chemicals and fertilizer in the event of an unprofitable harvest as opposed to mr honey’s bearing the risk of his decisions’ failing to produce a crop petitioner did not provide equipment or labor and was not involved in the planting spraying harvesting or selling of 5petitioner cites mizell v commissioner tcmemo_1995_571 and 82_tc_523 revd on another issue 774_f2d_1057 11th cir inviting us to look beyond the agreement between petitioner and mr honey to find that petitioner materially participated and was engaged in the trade_or_business_of_farming we decline petitioner’s invitation and note that the issue of material_participation as it arose in those cases is a factor that we consider in the context of net_earnings_from_self-employment under sec_1402 and or special_use_valuation under sec_2032a sec_1402 requires a lessor or owner to include rental income in net_earnings_from_self-employment if it is received from a farm in which he materially participates furthermore the regulations under sec_1402 make it clear that petitioner’s efforts do not constitute production or the management_of_the_production as required to meet the material_participation standard see sec_1_1402_a_-4 income_tax regs the crop petitioner’s services in connection with production of the crop in seemingly consisted of asking mr haskell to mow the grassy areas of petitioner’s adjacent pastures and tend the fences such services are not integrally related to the income- producing activity of growing soybeans during the years at issue inasmuch as mr honey testified that he has never met mr haskell or petitioner furthermore petitioner resided miles from the property and was primarily engaged in the business of forensic consulting billing substantial hours during the years at issue thus we hold that petitioners were not engaged in the trade_or_business_of_farming in b trade_or_business_of_farming in during the harvest mr honey planted wheat and was informed in date that he was not permitted to enter the property during petitioner did not tend to mr honey’s wheat crop or plant any crops of his own nor did he report any income on schedule f for the year mr elbrader testified that petitioners intended but were unable to plant in because the property was covered by unharvested wheat and was also too wet and muddy in date petitioner purchased additional acres from a neighbor on date petitioner purchased a tractor a loader a mower and a baler for use with bermuda grass despite the fact that it would not have been possible to plant bermuda grass on the property until spring at the earliest on the basis of the absence of farm-related activities during we find that petitioner’s purchases of the tractor and attachments were not ordinary and necessary expenses_incurred in connection with the trade_or_business_of_farming in petitioner’s farm-related activities in and were not sufficient to constitute a trade_or_business during petitioner did not plant cultivate or tend a crop of any kind and his farm-related activities were not continuous or regular moreover petitioner has not established that a trade_or_business with respect to soybeans bermuda grass or any other crop commenced during the years at issue finally petitioner has failed to show how the claimed schedule c expenses would constitute ordinary and necessary expenses of a farm trade_or_business or that such expenses were not preproduction expenses_incurred in anticipation of a trade_or_business in farming sec_195 in effect for the years at issue provides that no deduction shall be allowed for startup expenditures except that a taxpayer may elect to treat such expenditures as deferred expenses deductible over a period of not less than months beginning with the month in which the active trade_or_business 6petitioner argues that year of no sales of crops such as occurred in should not remove him from the trade_or_business_of_farming however petitioner was not regularly and actively involved in farming activity until at least begins petitioners failed to make such an election for the years at issue but later filed a protective_election to amortize start-up expenses citing sec_195 with their federal_income_tax return for the above reasons the schedule f depreciation and expenses petitioners claimed in and may not be deducted and must be capitalized ii the trade_or_business of loan acquisition in and respondent determined that neither petitioner nor the solely owned jasper llc was in the trade_or_business of loan acquisition and thus could not claim schedule c loss deductions for the year sec_2002 and of dollar_figure and dollar_figure respectively petitioners assert that the vianello leonard suit for nonpayment and the subsequent judgment the purchase of the dean judgment the suit against the duponts for unlawful detainer and the purchase of the note from bank of america constitute a trade_or_business of engaging in profitable litigation against the duponts these four actions do not constitute the type of activity that rises to the level of a trade_or_business in green v commissioner tcmemo_2005_250 affd 507_f3d_857 5th cir cited by petitioners we rejected the taxpayer’s argument that his repeated attempts to collect a judgment against the state of texas constituted a trade_or_business stating 7jasper llc was a disregarded_entity and did not make an election to be treated as a corporation under the regulations though petitioner continuously and regularly engaged in the activity of attempting to recover his judgment between and we cannot conclude that petitioner was in a trade_or_business in the customary use of those terms petitioner did not perform services for others he had no customers and he was not in the business of trading securities or gambling on a regular and continuous basis see id commissioner v groetzinger pincite petitioner’s asserted purpose was to secure the compensation to which he was entitled although a trade_or_business requires continuous and regular activity continuity and regularity do not standing alone constitute a trade_or_business despite their claim neither petitioners nor the llc performed services for others had customers or were in the business of trading notes or loans furthermore there is no evidence that petitioners ever considered the vianello leonard judgment or the suit for unlawful detainer to be part of a trade_or_business of the remaining actions petitioners used jasper llc to purchase the note from bank of america to prevent merger of title instead of purchasing the note themselves that action establishes petitioners’ interest not in establishing a trade_or_business of acquiring loans but in preserving the opportunity to collect against other_property owned by the duponts thus petitioner’s four actions against the duponts do not establish the continuous and regular activity needed to prove the existence of a trade_or_business but highlight his attempts to secure the compensation to which he was entitled see id under such circumstances we find that petitioners have failed to prove petitioner’s or jasper llc’s involvement in the trade_or_business of acquiring loans the ongoing business of collecting debts or of farming during the years at issue therefore we disallow the disputed schedule c deductions for the years at issue iii treatment of the bad_debt deduction most of the dollar_figure schedule c loss petitioners claimed in consists of a claimed bad_debt of dollar_figure arising from the worthlessness of the promissory note against the duponts jasper llc acquired on date the issue we must address is whether that debt became worthless in an individual taxpayer may deduct as a short-term_capital_loss a nonbusiness_debt that becomes wholly worthless during the taxable_year sec_166 however the taxpayer has the burden of proving that he or she is entitled to any claimed deductions indopco inc v commissioner u s pincite thus petitioners have the burden of proving that the dollar_figure note became wholly worthless in see rule a 77_tc_582 there is no standard test or formula for determining worthlessness and the determination depends upon the particular facts and circumstances of the case 280_us_445 crown v commissioner supra pincite a taxpayer usually must show identifiable events to prove worthlessness in the year claimed crown v commissioner supra 14_tc_1282 the taxpayer must demonstrate that the debt had value at the beginning of the year in which the taxpayer claimed worthlessness and that the debt became worthless in that year am offshore inc v commissioner 97_tc_579 53_tc_491 affd 467_f2d_47 9th cir 8petitioners argue that the burden_of_proof with respect to the issue of worthlessness of the note should shift to respondent pursuant to rule a on the grounds that it constitutes a new_matter we disagree in 107_tc_161 quoting 92_tc_1084 revd on other grounds 916_f2d_110 3d cir we stated that ‘a new position taken by respondent is not necessarily a new_matter if it merely clarifies or develops respondent’s original determination without requiring the presentation of different evidence being inconsistent with respondent’s original determination or increasing the amount of the deficiency ’ here respondent has not increased the deficiency the issue of worthlessness is not inconsistent with respondent’s original determination the issue does not require new evidence and it develops respondent’s original determination debts become wholly worthless when the taxpayer has no reasonable expectation of repayment crown v commissioner supra the worthlessness of the debt must be determined as of the time the deduction is claimed 266_f2d_154 6th cir affg in part and revg in part 25_tc_774 however subsequent events may be considered to test the soundness of the decision am offshore inc v commissioner supra pincite a absence of an identifiable_event causing worthlessness petitioners contend the judgment became worthless during and subsequent collection attempts in were made to confirm its worthlessness in characterizing the judgment as worthless petitioners point to the fact that the duponts transferred their business_assets to jrol and liquidated a second mortgage on a commercial building which were the targets of petitioners’ collection action petitioners note that mr dupont was incarcerated and as part of his sentence the federal government obtained a restitution lien and mr dupont was barred from participating in any business associated with insured healthcare benefits petitioners further claim that mr dupont suffered a severe heart attack that the irs filed an nftl against the duponts’ property and the duponts’ residence was subject_to a first mortgage despite their characterization of the facts petitioners failed to point to an identifiable_event that demonstrated the debt was worthless at the end of contrary to petitioners’ allegations the duponts did not transfer all of their business_assets to jrol and the substantial rental income the duponts received from the five retained guest homes could continue despite mr dupont’s imprisonment mr dupont’s imprisonment does not establish that the debt was worthless and petitioners were aware of his indictment in date before they purchased the mahogany lane property or acquired the note against the duponts see tower loan of miss inc v commissioner tcmemo_1996_152 nonetheless petitioners made numerous attempts to collect the judgment during mr dupont’s imprisonment furthermore despite petitioner’s allegation that mr dupont suffered a severe heart attack the record indicates that the heart problem did not arise until date and that no more than weeks of recovery were anticipated b attempts at settlement respondent argues that the debt owed to petitioners was not worthless at the end of and cites the parties’ postjudgment settlement attempts as evidence of its perceived value the judgment was not obtained until date and in date negotiations began between jasper llc and the duponts to enter into a payment schedule to satisfy the judgment the negotiations were ongoing as of date and continued into as evidenced by correspondence between the attorneys for petitioners and the duponts we find that these ongoing negotiations detail petitioners’ intention to continue collection efforts into and beyond and highlight the absence of an identifiable_event showing worthlessness of the debt at the end of c payments received on the judgment petitioners received dollar_figure in payments from the duponts on the judgment in the years after petitioners argue that the dollar_figure collected through garnishments in was paltry and inconsequential while the dollar_figure received in and the dollar_figure in pursuant to the date agreement with the duponts were related not to the judgment but the jrol judgment from the fact that a claimed bad_debt is paid in a subsequent year does not necessarily bar a deduction in a prior year however the fact that substantial payments were made in through further suggests that the debt held by jasper llc against the duponts had value as of the end of see 87_f3d_197 7th cir moreover the agreement between petitioners and the duponts to pay the judgment and suspend collection clearly indicates that the and payments were made in satisfaction of the judgment against the duponts entered on date and the one against jrol entered on date d petitioners’ subsequent collection efforts respondent further emphasizes petitioners’ substantial collection efforts in through to demonstrate the value of the judgments to petitioners and jasper llc beginning in jasper llc pursued the suit against the duponts on the note for more than a year incurring dollar_figure in attorney’s fees and expenses before being awarded a judgment on date jasper llc subsequently incurred legal fees and expenses of dollar_figure over the next few years primarily in connection with the attempted collection of the judgment on date petitioner authorized his attorney to initiate the costly process of levying on the personal_residence of the duponts to collect on the judgment we are not persuaded that petitioners through jasper llc incurred such substantial attorney’s fees and expenses to obtain and collect on the judgment against the duponts without any reasonable expectation of repayment after carefully considering all the facts and circumstances we find that petitioners have failed to prove that the dollar_figure nonbusiness_debt became wholly worthless in see sec_166 petitioners failed to demonstrate an identifiable_event causing the debt to become worthless in their settlement negotiations carried over beyond they ultimately recovered a significant amount on the judgment in the subsequent years and they incurred extensive costs in attempting to collect thus we sustain respondent’s determination on this issue iv sec_6662 penalty sec_6662 and b imposes a 20-percent accuracy- related penalty on the portion of any underpayment that is attributable to a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 once the burden of production is met the taxpayer must come forward with evidence sufficient to show that the penalty does not apply higbee v commissioner supra pincite according to our determinations above the tax required to be shown on petitioners’ return was dollar_figure and dollar_figure for and respectively ten percent of the amount of tax required to be shown in and is dollar_figure and dollar_figure respectively consequently petitioners’ understatements are substantial only if they exceeded dollar_figure for and dollar_figure for petitioners’ understatements for and were dollar_figure 9because of our holding herein we do not address the question of whether the debt involved was a business or nonbusiness_bad_debt and dollar_figure respectively thus respondent has satisfied his burden of production by showing that petitioners’ understatements of tax were substantial in both of the years at issue respondent determined petitioners are liable for accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure for and respectively for purposes of determining the accuracy-related_penalty the amount of the understatement is reduced by the portion of the understatement that was attributable to the tax treatment of an item where the taxpayer had substantial_authority for his position or the taxpayer adequately disclosed his or her position and has a reasonable basis for such position sec_6662 petitioners argue that they had substantial_authority for claiming the deductions and that they made adequate disclosures and had a reasonable basis for their position respondent disagrees a substantial_authority and adequate_disclosure there is substantial_authority for a specific tax treatment only if the weight of the authorities supporting the treatment is substantial in relation to the weight of those supporting contrary treatment see sec_1_6662-4 income_tax regs moreover the substantial_authority standard is an objective one and the taxpayer’s belief that there is substantial_authority for the tax treatment of an item is not relevant id petitioners have not met this objective standard as we found above the cases petitioners cited are distinguishable and do not stand for the proposition that the expenses petitioners incurred before engaging in the trade_or_business_of_farming are deductible or that jasper llc’s purchase of a single loan qualifies as a trade_or_business for tax purposes petitioners argue that they adequately disclosed the relevant information in a footnote to schedule c and had a reasonable basis for their position adequate_disclosure generally requires the inclusion of form_8275 disclosure statement with the return see sec_1_6662-4 income_tax regs petitioners did not include that form moreover reasonable basis is a relatively high standard of tax reporting that is significantly higher than not frivolous or not patently improper the reasonable basis standard is not satisfied by a return position that is merely arguable or that is merely a colorable claim sec_1_6662-3 income_tax regs thus we find petitioners did not have a reasonable basis for their tax treatment b reasonable_cause and good_faith the accuracy-related_penalty is not imposed with respect to any portion of the underpayment if the taxpayer can establish he acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the extent of the taxpayer’s efforts to assess his or her proper tax_liability and the taxpayer’s education knowledge and experience sec_1_6664-4 income_tax regs the extent of the taxpayer’s efforts to assess the proper tax_liability is generally the most important factor id both petitioners were certified public accountants in and the returns for the years at issue were prepared by ms vianello who has been a cpa since who started her own practice years ago and who is a tax specialist despite this background and her admitted lack of experience in farm matters there is no evidence that she did any research with respect to the deductibility of the claimed schedule f losses other than consulting an irs publication and related forms there is no evidence that she did any research with respect to the claimed schedule c losses rather she merely interviewed petitioner to assess the proper tax_liability petitioners have extensive knowledge and experience in tax law but did not make a significant effort to determine their eligibility for the claimed losses under schedule c or f or properly evaluate the facts regarding the worthlessness of the duponts’ debt in under the circumstances petitioners have not shown they acted with reasonable_cause and good_faith for the above reasons we find petitioners are liable for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
